     Case 2:21-cv-00120-APG-NJK Document 3 Filed 01/25/21 Page 1 of 3



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     IVAN LEE MATTHEWS, II,                                     Case No. 2:21-cv-00120-APG-NJK
6                                               Plaintiff                      ORDER
7            v.
8     SCALLEY, et al.,
9                                            Defendants
10
11   I.     DISCUSSION

12          On January 22, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

13   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an

14   application to proceed in forma pauperis. Docket Nos. 1-1, 1. Plaintiff’s application to proceed

15   in forma pauperis is incomplete. Plaintiff has not submitted a financial certificate or an inmate

16   account statement for the previous six-month period.

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

18   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

19   prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit

20   all three of the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

22          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

24          (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

26   six-month period.

27          Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis, Docket

28   No. 1, without prejudice because the application is incomplete. The Court will grant Plaintiff a
     Case 2:21-cv-00120-APG-NJK Document 3 Filed 01/25/21 Page 2 of 3



1    one-time extension to file a fully complete application to proceed in forma pauperis containing
2    all three of the required documents. Plaintiff will file a fully complete application to proceed in
3    forma pauperis on or before March 26, 2021. Absent unusual circumstances, the Court will not
4    grant any further extensions of time. If Plaintiff does not file a fully complete application to
5    proceed in forma pauperis with all three required documents on or before March 26, 2021, this
6    case will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court
7    when Plaintiff is able to acquire all three of the documents needed to file a fully complete
8    application to proceed in forma pauperis or pays the full $402 filing fee.
9           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
10   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
11   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
12   an application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
13   March 26, 2021 to proceed with this case.
14          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
15   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
16   in forma pauperis with all three documents or pays the full $402 filing fee.
17   II.    CONCLUSION
18          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
19   pauperis, Docket No. 1, is denied without prejudice to file a new fully complete application to
20   proceed in forma pauperis with all three documents.
21          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
22   form application to proceed in forma pauperis by an inmate, as well as the document entitled
23   information and instructions for filing an in forma pauperis application.
24          IT IS FURTHER ORDERED that on or before March 26, 2021, Plaintiff will either pay
25   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
26   administrative fee) or file with the Court:
27          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
28          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page



                                                     -2-
     Case 2:21-cv-00120-APG-NJK Document 3 Filed 01/25/21 Page 3 of 3



1            3),
2            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
3            (i.e. page 4 of this Court’s approved form), and
4            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
5    six-month period.
6            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
7    proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action
8    on or before March 26, 2021, this case will be subject to dismissal without prejudice for Plaintiff
9    to refile the case with the Court, under a new case number, when Plaintiff has all three documents
10   needed to file a complete application to proceed in forma pauperis or pays the the full $402 filing
11   fee.
12           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
13   No.1-1, but will not file it at this time.
14           IT IS SO ORDERED.
15           DATED: January 25, 2021.
16
17                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                     -3-
